Citation Nr: 1446669	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  07-25 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 30 percent prior to August 22, 2013 for posttraumatic stress disorder (PTSD). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to February 1967, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Cleveland, Ohio Department of Veterans Affairs Regional Office (RO).  In July 2014, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.  

The Board notes that in a January 2014 Supplemental Statement of the Case, the Veteran was awarded a 70 percent disability rating for his service-connected PTSD, effective August 22, 2013.  At his July 2014 Board hearing, the Veteran indicated that he was satisfied with the 70 percent rating assigned and only wanted to pursue the issue of entitlement to a disability rating in excess of 30 percent prior to August 22, 2013, when the 70 percent rating became effective.  The Board has recharactized the issue accordingly.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDINGS OF FACT

1. From January 30, 2005 through July 18, 2010, the Veteran's PTSD more nearly approximated occupational and social impairment with deficiencies in most areas such as sleep impairment, nightmares, isolation, reduced judgment and insight, irritability, angry outbursts, some auditory and visual hallucinations, inability to establish and maintain effective relationships, and suicidal ideation; these symptoms were not productive of total social and occupational impairment.

2. From July 19, 2010 through August 21, 2013, the Veteran's PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity due to symptoms of occasional nightmares and flashbacks, irritability, some depression, avoidance, and social isolation; these symptoms were not productive of deficiencies in most areas.  


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 70 percent, but no higher, from January 30 2005 through July 18, 2010, for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

2. The criteria for a disability rating of 50 percent, but no higher, from July 19, 2010 through August 21, 2013, for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in February 2006.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Pertinent  treatment records have been obtained and the Veteran has been afforded numerous VA examinations.  The Board finds the examination reports of record to be adequate, as the examiners had a full and accurate knowledge of the Veteran's disability and symptoms and grounded the findings in the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, the Veteran was afforded a hearing before the undersigned in July 2014.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements for 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the July 2014 hearing the undersigned explained the issue on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I. Legal Criteria and Analysis

The Veteran asserts that he is entitled to a disability rating in excess of 30 percent for his service-connected PTSD prior to August 22, 2013. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R.  Part 4. 38 U.S.C.A. § 1155. 

Psychiatric disability is rated under the General Rating Formula for Mental Disorders.  PTSD is rated under38 C.F.R. § 4.130, Diagnostic Code 9411, which provides for a 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In January 2006, the Veteran filed a claim for an increased rating.  That same month, he was afforded a private mental health evaluation.  At that time he reported feelings of sadness, fatigue, no motivation, and irritability.  He reported difficulty falling asleep and poor appetite.  He also reported symptoms of depression and anxiety that had increased in February 2005, following a motor vehicle accident.  The Veteran was noted to have a support system made up of his wife, one friend, and VA. On mental status examination he was noted to be tense, sad, and preoccupied.  His motor activity was decreased and his posture was stooped.  His mood and affect were depressed and he was unable to concentrate and had poor recent memory.  His insight was adequate and his judgment was intact.  His thought process was blocking and his abstract thinking was concrete.  The examiner assigned a GAF score of 50 for the time of the examination.  

Additional private treatment records show that the Veteran received regular private mental health treatment through June 2006, before beginning to receive regular treatment at the VAMC.  These private treatment records show that the Veteran reported symptoms of increased anxiety, irritability, and at times was noted to have temporary improvement of symptoms, such as decreased depression.  These records show he was assigned GAF scores ranging from 45 to 65.

The Veteran was afforded a VA examination in July 2006.  At that time, the examiner reviewed the Veteran's VA treatment records which noted his complaints of an increase in PTSD symptoms in June 2005, including suicidal thoughts, anger outbursts, irritability, and anxiety.  He also reported that he had become more reclusive and hated to leave his home and had increased symptoms of paranoia accompanied by visual hallucinations in his periphery.  He reported that his anger and irritability had caused altercations with coworkers and road rage incidents.  On examination, the Veteran reported numerous cognitive complaints, which the examiner found to be not credible in the absence of a traumatic head injury or a neurological disorder.  The examiner noted that people with depression can engage in over-reporting of cognitive complaints and that such over-reporting was not viewed as being under volitional control.  However, it does not appear that the examiner considered the Veteran's September 2005 stroke as the cause for his severe cognitive impairment, as is suggested by the other evidence of record.  

On mental status examination, the Veteran was noted to be responsive and cooperative.  He presented with a full range of affect and mood.  He was noted to be extremely soft-spoken and had significant word-finding difficulty.  He reported no current suicidal or homicidal ideation.  His speech was relevant and coherent, which suggested an absence of thought disorder.  He had no problems understanding directions and was consistent in his efforts.  He reported a history of paranoid thoughts and of seeing shadows and hearing voices when he was sleeping.  The Veteran was administered a lengthy personality questionnaire, his responses to which indicated malingering, the examiner noted.  Based on the findings of over-reporting symptoms and the examiner's opinion that the Veteran was likely malingering affective symptoms, the examiner noted that there was no credible base from which to gauge the current level of functioning and as such, could not assign a GAF score.  

The Veteran was afforded a new VA examination in October 2007.  At that time, the Veteran reported symptoms of flashbacks, sleep impairment, avoidance, isolation, angry outbursts, and irritability.  He reported that he did not spend time with people other than his family, but that his wife did force him to go to brunch on Sundays with another couple.  He reported that he needed to be reminded to take his medication and that he had problems with activities of daily living, including eating, bathing, hygiene, grooming, and dressing, and that he needed to be prompted to do these things.  He reported episodes of road rage and problems managing money.  He reported depression, difficulty concentrating, and that he frequently lost things.  The Veteran's spouse accompanied him to the examination, and reported that he was in a high anxiety state during the examination, as was evidenced by his clenched jaw and twitching leg.  

On mental status examination, the Veteran was cooperative, but responded in a slow manner which was an effect of his September 2005 stroke.  He was oriented in all spheres and his affect was flat.  His speech was slow, his tone was low, and volume fair.  He was consistent, but his speech was at times garbled.  He acknowledged suicidal and homicidal ideation as well as auditory and visual hallucinations.  He completed MMPI-II testing, but it was noted that he appeared to rush through it and the results were invalid.  After examination, the examiner noted a continued diagnosis of PTSD and assigned a GAF score of 48.  

The Veteran was afforded another VA examination in July 2010.  At that time, the Veteran reported his current PTSD medications had helped "a lot."  He specifically reported that the frequency of his nightmares had significantly decreased, occurring 1 or 2 times every couple of weeks as opposed to almost every night.  He reported improvement with regard to intrusive thoughts and stated that such thoughts occurred 1 or 2 times a week rather than constantly.  He reported that he continued to experience symptoms of avoidance and a markedly diminished interest in significant leisure activities.  He reported that his anger and irritability had improved, although his wife, who was present at the examination, noted that his anger problems persisted.  He also reported an improvement in his depression and that he had not had any suicidal thoughts in "a while."  The examiner noted that the Veteran continued to suffer from persisting impairment from the September 2005 stroke, although these symptoms were also somewhat improved.  The Veteran reported that he continued to have some memory problems and trouble finding words, but completed crossword puzzles daily to keep his mind active.  He reported that he primarily stayed at home and did not like being in public, but that he enjoyed spending time with his adult daughter, grandson, and wife.  He reported that he did chores around the house, watched TV, and occasionally socialized with a longtime friend, his in-laws, or a former coworker, but that he did not socialize much.  

On mental status examination, the Veteran was oriented in all spheres, he maintained eye contact with the examiner, and was appropriately groomed.  His affect was constricted and his mood was generally calm.  Speech was clear and understandable and thoughts were generally logical.  He denied any current suicidal ideation or intent.  The examiner noted that the Veteran's presentation was similar to his functioning level noted at his October 2007 VA examination in that he presented with similar persisting symptoms of hypervigilance and lack of engagement in meaningful activities and social support.  However, the examiner noted there was improvement in some of the Veteran's symptoms as a result of his medication.  The examiner noted a continued diagnosis of PTSD and assigned a GAF score of 55.   

The Veteran was afforded another VA examination in August 2013.  At that time, the Veteran reported that he was socially isolated, only going out occasionally with his wife.  He reported that he usually stayed home and watched TV, looked at his collectible cars, but no longer worked on them, and would occasionally mow the lawn.  He reported that he did not drive very often due to his road rage, and that he was impatient with his wife, the telephone, and the computer.  He reported that over the last three years he had become more reclusive and his wife, who was at the examination, reported that he no longer subscribed to the magazines he used to read, he did not go to their grandchildren's school functions, and he had no involvement with car shows/meets like he had in the past.  The Veteran and his wife reported that they had to sell their horses because the Veteran could not help feed or take care of them while his wife was at work.  He reported that he was estranged from his sister and that his in-laws had also noticed a change in him.

On mental status examination, the Veteran cooperated fully and maintained good eye contact.  The examiner noted that the Veteran was an adequate historian, but that he presented himself as functioning better than he was.  He was oriented in all spheres, but was noted to have impaired impulse control, as evidenced by his irritability.  He endorsed compulsive/ritualistic behaviors that interfered significantly with functioning.  His speech was normal in rate and flow.  His affect was restricted and his mood was anxious, he also reported depressive and panic symptoms. He was noted to have difficulty with concentration, short and long term memory impairment, and sleep disruptions.  The examiner noted that the Veteran was capable of handling basic and complex activities of daily living, but his wife had to remind him to take his medications and he could not pay the bills or shop by himself.  The examiner noted that the Veteran's social functioning was more impaired than at the time of his last VA examination and that additional stressors had been added since his last examination.  The examiner noted a continued diagnosis of PTSD, which remained moderate with deterioration over time, and assigned a GAF score of 51.

Of record are VA mental health treatment records that show the Veteran has been receiving consistent treatment for his PTSD at the VAMC for the entirety of the appeal period.  These records show that the Veteran reports fluctuating PTSD symptoms of depression, anxiety, stress, irritability, nightmares, and flashbacks.  These records show that on mental status examinations, the Veteran was sporadically shown to have impaired judgment and insight and that his GAF scores during the relevant period ranged between 45 and 60.  

Based on the evidence of record, the Board finds that from January 30, 2005, one year prior to the date the Veteran filed his claim for an increased rating, through July 18, 2010, a disability rating of 70 percent is warranted for service-connected PTSD.  In this regard, the Board notes that from at least February 2005, the Veteran began experiencing increased symptoms of PTSD.  While the Board acknowledges that the July 2006 VA examiner did not find the Veteran's reports of his cognitive impairment credible and believed he had malingered during MMPI-II testing, the Board finds that the Veteran's reports made during the July 2006 VA examination are consistent with the contemporaneous treatment records and it is clear from the record that the Veteran's September 2005 stroke, and preceding transient ischemic attacks (TIAs), caused a severe exacerbation of the Veteran's PTSD symptoms beginning in early 2005.  Further, the October 2007 VA examination report notes that the Veteran's PTSD was manifested by flashbacks, sleep impairment, avoidance, isolation, angry outbursts, irritability, difficulty performing daily activities of living, depression, difficulty concentrating, anxiety, suicidal and homicidal ideation, and some auditory and visual hallucinations.  As such, the Board finds that from January 30, 2005 thought July 18, 2010, the Veteran's PTSD symptomatology more closely approximated the criteria contemplated by the 70 percent disability evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Consideration has been given to assigning a higher disability evaluation from January 30, 2005 to July 18, 2010.  However, the Board finds that there is no reasonable basis for concluding that the social and occupational impairment during this period more nearly approximated total rather than deficiencies in most areas.  In this regard, there is no indication from the evidence of record that the Veteran had total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and significant memory loss (i.e. for names of close relatives, own occupation or own name).  Further, evidence of record indicates the Veteran has been unemployed since, and as a result of, his September 2005 stroke, but there is no indication that his unemployment is related to his PTSD.  Therefore, a total disability evaluation is not warranted at this time.  38 C.F.R. § 4.130, Diagnostic Code 9411.

From July 19, 2010, the date of the VA examination documenting improvement of the Veteran's PTSD symptoms, through August 21, 2013, a 50 percent disability rating is warranted for service-connected PTSD.  In this regard, the Board notes that the July 2010 VA examination report documents the Veteran's reports that his PTSD symptoms had significantly improved after medication adjustments.  From July 19, 2010, the Veteran's PTSD was manifested by occasional nightmares and flashbacks, some irritability, and occasional depression.  The July 2010 VA examination report notes that while the Veteran had a diminished interest in significant leisure pursuits, he did engage in activities such as watching TV, doing crossword puzzles, and some socializing with friends and family.  While the July 2010 examiner noted the Veteran's social functioning was on the same level as what was reported in at the time of the October 2007 examination, the examiner acknowledged significant improvement in many other symptoms.  

The Board's conclusion that the Veteran's psychiatric condition improved between the 2010 and 2013 VA examinations is bolstered by the outpatient treatment records.  He had routine periodic visits to his psychiatrist and social worker approximately every 4 months.  A note dated just prior to the July 2010 examination showed he reported a significant reduction in his nightmares due to a new medication, although he still had depression.  Throughout 2011 and 2012, GAF scores remained 60 and above.  He was consistently cooperative and alert, with good eye contact and no cognitive deficits.  None of the VA outpatient records showed complaints of delusions, hallucinations, or suicidal or homicidal ideations.  He was able to watch his grandson at one visit, and he also went on a vacation to Tennessee.  Throughout this time period, several outpatient notes indicate that his PTSD symptoms were "adequately managed" with medication.  The Board does not imply that he had no psychiatric symptomatology whatsoever - he did continue to complain of symptoms such as anxiety, irritability, and depression.  However, even his complaints of depressive symptoms improved, as he consistently reported depression between 2 and 3/4 on a scale of 1-10 (with 10 being severe depression).  The VA outpatient records between 2010 and the August 2013 VA examination also show improvement when compared to the outpatient records from 2009 and earlier which show reports such as depression 4/5 on a scale of 1-10, frequent sleep disturbances, GAF scores of 50 or below.  Therefore, the Board finds that a disability rating of 50 percent is warranted from July 19, 2010 through August 21, 2013.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Consideration has been given to assigning a higher disability evaluation, 70 percent, from July 19, 2010 through August 21, 2010.  However, the Board finds that there is no reasonable basis for concluding that the social and occupational impairment during this period more nearly approximated deficiencies in most areas.  In this regard, the Veteran's judgment, thinking, mood and speech were noted to be normal, there is no indication the Veteran suffered from near-continuous panic or depression, he did not exhibit impaired impulse control or endorse suicidal ideation, and he was noted to be able to maintain his personal appearance and hygiene.  While the Board acknowledges the Veteran had difficulty with social functioning, the evidence shows that he maintained good relationships with his daughter, grandson, and wife, and occasionally socialized with in-laws and a few friends.  Therefore, the Board finds that a disability rating of 70 percent from July 19, 2010 through August 21, 2013 is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonable describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the evidentiary record does not show any manifestations of, or functional impairment due to, the Veteran's PTSD that are not encompassed by the schedular criteria.  In this regard, there is no indication from the record that the Veteran receives frequent emergency or inpatient treatment for his PTSD.  Further, while the record notes that the Veteran is unemployed, there is no evidence his unemployment is related to his PTSD or that while he was employed, his PTSD markedly interfered with his ability to work.  Further, the Board notes that the Veteran was awarded entitlement to a TDIU effective August 22, 2013.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In sum, there is no indication that the average industrial impairment from the Veteran's PTSD would be in excess of that contemplated by the disability evaluation assigned herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  


ORDER

Entitlement to a 70 percent disability rating, but no higher, from January 30, 2005 through July 18, 2010, for service-connected PTSD is granted.

Entitlement to a 50 percent disability rating, but no higher, from July 19, 2010 through August 21, 2013, for service-connected PTSD is granted. 


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


